Citation Nr: 1012361	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  04-40 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to a compensable rating for residuals of 
shell fragment wounds to the right upper extremity.

2.  Entitlement to a compensable rating for residuals of 
shell fragment wounds to the left upper extremity.  

3.  Entitlement to an initial increased rating for 
posttraumatic stress disorder (PTSD), evaluated as 
30 percent disabling prior to April 18, 2008 and as 
50 percent disabling since April 18, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating actions of the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas.  Specifically, by a July 2003 decision, the RO 
granted service connection for PTSD (100% from June 2, 2003 
& 30% from September 1, 2003).  Also, by August 2007 and 
February 2008 determinations, the RO denied a compensable 
rating for the service-connected residuals of shell fragment 
wounds, including scars, to the bilateral upper extremities.  

During the current appeal, the RO awarded various periods of 
temporary total ratings for the Veteran's PTSD due to 
hospitalization for this disability.  In addition, by a 
February 2009 decision, the RO awarded an increased 
evaluation of 50%, effective from April 18, 2008.  

In May 2005, the Veteran testified at a hearing conducted at 
the RO before RO personnel.  Also, in July 2009, the Veteran 
testified at a hearing conducted at the RO before the 
undersigned Acting Veterans Law Judge (AVLJ).  Copies of the 
transcripts of those hearings are of record.  



FINDINGS OF FACT

1.  The service-connected residuals of a shell fragment 
wound to the right upper extremity is manifested by a 
superficial right elbow scar that is tender to deep 
palpation.  However, a deep scar causing limitation of 
motion of the right elbow as well as any neurological, 
muscle, or arthritic impairment of the right upper extremity 
(including limitation of motion of any joint of the right 
arm) are not shown.  

2.  The service-connected residuals of a shell fragment 
wound to the left upper extremity involve no neurological, 
muscle, or arthritic impairment (including range of motion).  
Although the scars on this extremity are slightly more 
pigmented than the surrounding tissue, the scarring is 
superficial, stable, nontender and nonpainful and does not 
involve associated limitation of motion.  

3.  Prior to April 18, 2008, the Veteran exhibited a 
depressed mood and a congruent and restricted affect.  At no 
time during this portion of the appeal period, however, has 
his service-connected PTSD resulted in circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation; and difficulty in 
establishing and maintaining effective work and social 
relationships.  

4.  Since April 18, 2008, the Veteran has exhibited some 
impaired impulse control (such as unprovoked irritability 
with periods of violence) and has had difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting).  At no time during this portion of the appeal 
period, however, has his service-connected PTSD resulted in 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; spatial disorientation; 
neglect of personal appearance and hygiene; and an inability 
to establish and maintain effective relationships.  

CONCLUSIONS OF LAW

1.  The criteria for a compensable rating of 10 percent, but 
no higher, for the service-connected residuals of a shell 
fragment wound to the right upper extremity are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.7, 4.56, 4.71a [Diagnostic Codes (DCs) 5010, 5206-5208], 
4.73, 4.124a (2009); 38 C.F.R. § 4.118, DCs 7800-7805 
(2008).  

2.  The criteria for a compensable rating for the 
service-connected residuals of a shell fragment wound to the 
left upper extremity are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.56, 4.71a [DCs 
5010, 5206-5208], 4.73, 4.124a (2009); 38 C.F.R. § 4.118, 
DCs 7800-7805 (2008).  

3.  The criteria for an initial disability rating greater 
than 30 percent, prior to April 18, 2008, for the 
service-connected PTSD are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9411 (2009).

4.  The criteria for an initial disability rating greater 
than 50 percent, since April 18, 2008, for the 
service-connected PTSD are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2009)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to 
notify the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that he/she is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for 
Veterans Claims (Court) has held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements 
include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

	A.  Duty To Notify

		1.  Residuals Of Shell Fragment Wounds, Including 
Scars, Of The Upper Extremities 

A September 2007 letter informed the Veteran of the 
evidentiary requirements for this increased rating claim.  
The document also notified him that VA would make reasonable 
efforts to help him obtain necessary evidence with regard to 
this issue but that he must provide enough information so 
that the agency could request the relevant records.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); and Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  In addition, the correspondence informed 
the Veteran of the type of information and evidence used to 
assign a disability rating and an effective date-if his 
claim was granted to any extent.  Dingess/Hartman, supra.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that VCAA notice in an increased 
rating claim need not be "veteran specific."  See Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In any 
event, in a May 2008 letter, the RO informed the Veteran of 
the specific rating criteria (used in the evaluation of his 
service-connected shell fragment wound residuals) which are 
set forth at the appropriate diagnostic codes.  Also, in the 
September 2007 letter, the RO advised the Veteran to submit 
evidence from his doctor (containing physical and clinical 
findings), the results of any laboratory tests or 
radiographic films, the dates of examinations and tests, as 
well as statements from other individuals who are able to 
describe from their knowledge and personal observations the 
manner in which his service-connected shell fragment wound 
residuals have worsened.  

Clearly, the September 2007 correspondence was issued prior 
to only the February 2008 rating action-and not the August 
2007 decision-which are both the basis of the current 
appeal.  Also, the May 2008 correspondence was certainly 
issued after both the August 2007 and February 2008 rating 
actions.  The timing defect of these letters, however, were 
cured by the RO's subsequent readjudication of this 
increased rating claim and issuance of a statement of the 
case (SOC) in August 2008 and supplemental statements of the 
case (SSOC) in November 2008 and June 2009.  Pelegrini II.  
See also Mayfield v. Nicholson, 444 F.3d at 1333.  

For this reason, the Board concludes that no harm to the 
Veteran has occurred as a result of the final adjudication 
of this increased rating claim.  In this regard, the Board 
notes that neither the Veteran, nor his representative has 
alleged any prejudice in terms of VCAA notification.  
Shinseki v. Sanders, 129 S.Ct. 1696, 1705 (2009).  

		2.  PTSD

The Court has also held, however, that VCAA notice is not 
required under circumstances where a claim for service 
connection is granted, a rating and an effective date are 
assigned, and the claimant files an appeal as to the 
evaluation assigned to that grant.  See Dingess 
v. Nicholson, 19 Vet. App. at 491 (in which the Court held 
that, "[i]n cases where service connection has been granted 
and an initial disability rating and effective date have 
been assigned, the typical service connection claim has been 
more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled").  Rather, under those circumstances, the 
provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. 
§ 3.103 are for application.  Id.  

Here, the Veteran's claim for an increased rating for his 
service-connected PTSD essentially fall within this fact 
pattern.  Prior to the RO's July 2003 grant of SC for PTSD, 
the Veteran was notified of the evidence needed to establish 
that underlying issue.  After receiving notice of the award 
of service connection for this disability here at issue, the 
Veteran perfected a timely appeal with respect to the rating 
initially assigned to the grant.  Clearly, no further 
section 5103(a) notice is required for this increased rating 
claim.  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 
38 C.F.R. § 3.103, the record shows that the Veteran has 
been provided with various communications [including the 
notice of the July 2003 rating decision, the September 2004 
SOC, and the multiple SSOCs-most recently in June 2009] that 
contain notice of VA's rating communication, his appellate 
rights, a summary of relevant evidence, citations to 
applicable law, and a discussion of the reasons for the 
decision made by the agency of original jurisdiction.  In 
short, the procedural requirements of the law have been 
satisfied.  No further due process development of 
notification of this increased rating claim is required.  

	B.  Duty To Assist

Additionally, the VCAA requires VA to make reasonable 
efforts to help a claimant obtain evidence necessary to 
substantiate his claim.  38 U.S.C.A. §§ 5103A (West 2002); 
38 C.F.R. § 3.159(c), (d) (2009).  This "duty to assist" 
contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in 
Federal custody, and that VA will provide a medical 
examination and/or opinion when necessary to make a decision 
on a claim.  38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009).  

In the present case, the record reflects that VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the Veteran, including in particular 
post-service VA treatment records.  In addition, he 
testified at hearings conducted at the RO before RO 
personnel as well as the undersigned Acting VLJ.  

Also, he underwent several pertinent VA examinations during 
the current appeal.  He does not contend, and the file does 
not show, that the examinations were inadequate for rating 
purposes, or that his symptoms have become worse since his 
most recent examinations.  Rather, the VA examinations are 
adequate because, as shown below, they were based upon 
consideration of the Veteran's prior medical history, his 
assertions and current complaints, and because they describe 
the disability in detail sufficient to allow the Board to 
make a fully informed determination.  Barr v. Nicholson, 21 
Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 
405, 407 (1994)) (internal quotations omitted).  

The Veteran has been notified and is aware of the evidence 
needed to substantiate his claims for increased ratings for 
his service-connected shell fragment wound residuals and his 
service-connected PTSD, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between him and VA in obtaining such evidence.  He has 
actively participated in the claims process by submitting 
argument, lay evidence, and medical evidence.  His 
representative was furnished copies of relevant documents 
issued to the Veteran during the current appeal.  Therefore, 
the Board concludes that the Veteran was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Consequently, any error in the sequence of 
events or content of the notice is not shown to have 
affected the essential fairness of the adjudication of this 
appeal or to cause injury to the Veteran.  See Pelegrini, 18 
Vet. App. at 121.  The Board finds, therefore, that any such 
error is harmless and does not prohibit consideration of the 
Veteran's increased rating claims on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473.  See 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  



II.  Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis will 
focus specifically on what evidence is needed to 
substantiate the issues adjudicated herein and what the 
evidence in the claims file shows, or fails to show, with 
respect to these claims.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).  

Disability evaluations are determined by the application of 
a schedule of ratings which is based, as far as can 
practicably be determined, on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Each service-connected disability is rated on 
the basis of specific criteria identified by diagnostic 
codes.  38 C.F.R. § 4.27 (2009).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ 
of the body to function under the ordinary conditions of 
daily life including employment.  38 C.F.R. § 4.10 (2009).  
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 
(2009).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  

By reasonable doubt, it is meant that an approximate balance 
of positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2009).  Where entitlement to compensation has already been 
established and an increase in disability rating is at 
issue, however, the present level of disability is of 
primary concern.  Although a review of the recorded history 
of a disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  

	A.  Shell Fragment Wound Residuals

In an April 1970 rating action in the present case, the RO 
granted service connection for asymptomatic shell fragment 
wound scars of both arms and assigned a noncompensable 
evaluation to this disability, effective from July 1, 1969.  
This disability remains so evaluated.  

According to the April 1970 decision-as well as the 
subsequent determinations related to this disorder 
(including the currently-appealed August 2007 and February 
2008 rating actions), the residuals of the shell fragment 
wounds to the Veteran's arms have been characterized as a 
scar disorder.  Thus, the disability has been evaluated 
based upon impairment resulting from scarring 
symptomatology.  In adjudicating the Veteran's claim for a 
compensable rating for this service-connected disability, 
however, the Board will consider whether a compensable 
evaluation is warranted for the shell fragment wound 
residuals of either upper extremity-based on neurological, 
muscle, arthritic, and scar impairment.  

At the outset, the Board notes that medical evidence fails 
to show that the Veteran has any neurological impairment 
associated with the shell fragment wound to his arms.  
Specifically, at a June 2007 VA muscles examination, the 
examiner provided impressions of bilateral cubital tunnel 
syndrome and trigger finger of the right long finger.  The 
examiner opined, however, that neither of these disorders 
was related to the shell fragment wound to the Veteran's 
upper extremities.  Additionally, at a January 2009 VA 
general medical examination, the same examiner who had 
conducted the VA muscles evaluation in June 2007 reiterated 
his opinion that the Veteran's cubital tunnel syndrome is 
unrelated to the shrapnel fragment wound to his arms.  
Because the preponderance of the evidence is against a 
finding of any associated nerve damage due to the service-
connected shell fragment wound to the Veteran's arms, a 
compensable rating cannot be assigned based on any 
neurological impairment of either of his upper extremities.  
38 C.F.R. § 4.124a.  

Furthermore, and in consideration of the matter of whether 
the Veteran has any muscle impairment associated with the 
in-service shell fragment wounds to his arms, the Board 
acknowledges that service treatment records indicate that, 
in August 1968, the Veteran sustained shell fragment wounds 
to his right elbow and left arm.  Considerable hemorrhaging 
was noted from the Veteran's left arm.  Sterile dressings 
were applied and changed over the next several weeks.  
Post-service VA examinations demonstrate residual scars at 
the Veteran's right elbow and on his upper area of his left 
arm.  Neither the in-service, nor the post-service, medical 
records, however, specify the exact muscle groups affected 
by the in-service shell fragment wounds to the Veteran's 
arms.  

In any event, and of particular significance to the Board in 
this matter, is the fact that the Board finds that medical 
evidence of record fails to show that the Veteran has any 
current muscular impairment associated with the shell 
fragment wound to his arms.  A June 2007 VA muscles 
examination reflected 5/5 biceps, tricep, and grip strength 
and no muscle loss in the Veteran's left upper extremity as 
well as 5/5 motor strength in the bicep, tricep, and 
interosseous muscles of his right upper extremity and 4+/5 
gripping strength in his right hand.  Although the Veteran 
complained of right arm pain in December 2008, no muscle 
impairment of his right upper extremity was shown.  The 
January 2009 VA general medical examination demonstrated 5/5 
right bicep and tricep strength.  

Based on this evidentiary posture, the Board concludes that 
the preponderance of the evidence is against a finding of 
any muscle damage associated with the shell fragment wound 
to the Veteran's arms.  Consequently, a compensable rating 
based upon muscle impairment of either of his upper 
extremities is not warranted.  38 C.F.R. §§ 4.56, 4.73.  

With regard to the matter of whether the Veteran's 
service-connected shell fragment wound residuals should be 
evaluated on the basis of impairment resulting from 
associated arthritis of his upper extremities, the Board 
notes that the claims folder contains no competent evidence 
of arthritis of any of the joints in either of the Veteran's 
arms.  In fact, while repeat X-rays reflected the presence 
of a tiny metallic foreign body in the Veteran's right 
distal posterior humerus, these radiographic films showed no 
arthritis.  

In any event, and of further significance to the Board in 
this matter, is the fact that the claims folder contains no 
evidence of limitation of motion of any of the joints in 
either of the Veteran's upper extremities.  In fact, the 
June 2007 VA muscles examination reflected essentially 
normal range of motion of the Veteran's elbows, forearms, 
and wrists.  The January 2009 VA general medical evaluation 
confirmed the essentially normal range of motion of the 
Veteran's right elbow.  

Because arthritis of a joint of either upper extremity, as 
well as limitation of motion of any upper extremity joint, 
have not been shown, a compensable rating for the 
service-connected shell fragment wound residuals of either 
of the Veteran's arms based on such impairment is not 
warranted.  See 38 C.F.R. § 4.71a, DC 5010 (stipulating that 
traumatic arthritis will be evaluated as with degenerative 
arthritis-on the limitation of motion of the joint involved) 
& Plate I (concerning the normal ranges of motion of the 
elbow and forearm).  See also 38 C.F.R. § 4.71a, 
DCs 5206-5208.  

With regard to the matter of whether a compensable rating is 
warranted for scarring associated with the service-connected 
residuals of shell fragment wounds to the Veteran's upper 
extremities, the Board notes that examinations conducted 
during the current appeal have shown that the scars on the 
Veteran's left arm are essentially asymptomatic.  
Specifically, the June 2007 VA muscles examination 
demonstrated that the Veteran had three well-healed freely 
movable nontender lateral scars on his upper left arm.  The 
examiner observed that these scars were slightly more 
pigmented than the surrounding tissue but were not raised or 
depressed and were not associated with any muscle loss.  
Further, the January 2009 VA general medical examination 
reflected the presence of 6 circular superficial, nontender, 
freely movable, and stable scars in the Veteran's left upper 
arm.  The scars were neither raised nor recessed and were 
slightly more pigmented than the surrounding tissue.  

As this discussion illustrates, the scars on the Veteran's 
left arm are superficial, stable, and nontender and (as has 
been previously discussed herein) involve no associated 
limitation of motion.  Without evidence of deep scarring 
exceeding an area of 6 square inches (39 square centimeters) 
and limiting motion of the extremity, superficial scars 
measuring an area of at least 144 square inches (929 square 
centimeters) but not limiting the motion of the appropriate 
extremity, superficial and unstable scarring, superficial 
but painful scarring, or scarring causing limitation of 
motion of the affected part, a compensable rating for the 
scars of the Veteran's left upper extremity is not 
warranted.  See 38 C.F.R. § 4.118, DCs 7801-7805 
respectively.  

With regard to the Veteran's right arm scar, the Board 
acknowledges that the June 2007 VA muscles examination 
reflected the presence of one small scar posterior and 
superior to the right elbow.  The scar was found to be 
slightly hyperpigmented, freely movable, nontender, and not 
raised or depressed.  The January 2009 VA general medical 
examination showed one superficial circular scar posteriorly 
just above the Veteran's right elbow.  The scar was tender 
to deep palpation but not tender superficially, slightly 
more pigmented than the surrounding tissue, and not raised 
or recessed.  There was no associated tissue loss.  

The Board acknowledges that the June 2007 VA examination 
found no tenderness associated with the Veteran's right 
elbow scar.  Further, the January 2009 VA general medical 
examination demonstrated no superficial tenderness.  
Importantly, however the more recent evaluation showed that 
the Veteran's right elbow scar was tender to deep palpation.  
Based on this evidentiary posture, and resolving all 
reasonable doubt in favor of the Veteran, the Board 
concludes that a compensable rating of 10 percent is 
warranted for the residual shell fragment wound scar on the 
Veteran's right elbow.  The basis of this grant is the 
objective finding of tenderness to deep palpation of this 
scar.  38 C.F.R. § 4.118, DC 7804 (stipulating that a 
10 percent rating is warranted for evidence of a superficial 
scar that is painful on examination).  

A higher rating for the Veteran's right elbow scar is, 
however, not warranted.  Pertinent examinations conducted 
during the current appeal have not shown that this scar is 
deep or causes limited motion of the right elbow.  Thus, the 
next higher rating of 20 percent for this disability is not 
warranted.  38 C.F.R. § 4.118, DC 7801.  

	B.  PTSD

As previously discussed herein, by a July 2003 decision, the 
RO granted service connection for PTSD (100% from June 2, 
2003 & 30% from September 1, 2003).  During the current 
appeal, the RO awarded various periods of temporary total 
ratings for the Veteran's PTSD due to hospitalization for 
this disability.  In addition, by a February 2009 decision, 
the RO awarded an increased evaluation of 50%, effective 
from April 18, 2008.  

As the present appeal arises from an initial rating decision 
which, in essence, established service connection and 
assigned an initial disability rating, the entire period is 
considered for the possibility of staged ratings.  In other 
words, consideration will be given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Herein, therefore, the Board will consider whether 
a rating greater than 30 percent is warranted for the 
Veteran's PTSD prior to April 18, 2008 and whether an 
evaluation greater than 50 percent is warranted for this 
disability since April 18, 2008.  

According to the applicable rating criteria, a 30 percent 
rating will be granted with evidence of occupational and 
social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).  

A 50 percent evaluation will be assigned with evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work 
and social relationships.  Id.  

A 70 percent rating will be awarded with evidence of 
occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships.  Id.  

A 100 percent evaluation is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.  

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994) (DSM 
IV).  A GAF score of 31-40 is reflective of some impairment 
in reality testing or communication (e.g., speech is at 
times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, 
and is failing at school).  A GAF score of 41-50 is 
illustrative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51 to 60 is illustrative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

In the present case, the Veteran contends that his PTSD is 
more severe than the current evaluations indicate.  See, 
e.g., July 2009 hearing transcript (T.) at 3-12.  As noted, 
disability ratings are made by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity as determined by the clinical evidence of record.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  The 
Board finds that the pertinent medical findings, as shown in 
the psychiatric evaluations and outpatient treatment 
sessions conducted during the current appeal, directly 
address the criteria under which the Veteran's PTSD is 
evaluated and are, thus, more probative than the subjective 
evidence of complaints of increased symptomatology.  




		1.  Prior To April 18, 2008

Available medical records indicate that, during the current 
appeal and prior to April 18, 2008, the Veteran underwent 
several VA psychiatric examinations.  In addition, he 
participated in VA group and individual outpatient 
treatment.  

Initially, the Board acknowledges that, following an October 
2006 VA outpatient psychiatric evaluation, the examiner 
assigned a GAF score of 40, which is reflective of some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; 
child frequently beats up younger children, is defiant at 
home, and is failing at school).  Richard, 9 Vet. App. at 
267 (1996), citing DSM IV.  

Also, after a July 2005 VA PTSD examination, the examiner 
assigned a GAF score for the Veteran's PTSD of 55 to 60.  In 
addition, following a July 2004 VA PTSD examination, the 
examiner assigned a GAF score of 60 for the Veteran's PTSD.  
This range of scores is illustrative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Id.  

Significantly, however, at the July 2005 VA examination, the 
examiner also concluded that the Veteran's PTSD had not 
worsened since the current evaluation for that disability 
had been assigned.  Of further importance in this regard is 
the fact that the symptoms shown at the VA examinations, and 
outpatient treatment sessions, conducted during the current 
appeal prior to April 18, 2008 are not supportive of a 
rating greater than the currently-assigned 30 percent 
evaluation for that portion of the appeal period.  

Specifically, the multiple psychiatric evaluations that the 
Veteran underwent during the current appeal prior to 
April 18, 2008 have demonstrated a depressed mood as well as 
a congruent and restricted affect.  However, these 
evaluations have also shown alertness, orientation times 
four, normal speech, intact concentration, intact recent and 
remote memory, normal thought processes (which were 
coherent, logical, relevant, and goal-directed), fair 
insight and judgment, good reasoning, clear sensorium, and 
no delusions, suicidal or homicidal ideation, or psychomotor 
agitation.  

In this regard, the Board acknowledges that the July 2005 VA 
examiner concluded that the evaluation illustrated "an over 
endorsement of almost all symptoms mentioned, . . . 
[including] anxiety, panic attacks, depression, insomnia, 
appetite disturbance, crying spells, anhedonia, . . . 
nightmares, . . . [and] an anger control problem."  In 
addition, the examiner acknowledged the Veteran's report of 
auditory and visual hallucinations, paranoia, as well as 
suicidal and homicidal ideas and his assertion that he had 
attempted suicide and homicide "on many occasions."  

Significantly, however, the examiner opined that the 
Veteran's "primary condition relates to [his] antisocial 
personality and drug and alcohol dependency" and that his 
service-connected PTSD "has very little to do" with his 
symptomatology.  The examiner specifically stated that the 
Veteran's "true disabling condition has to do with 
polysubstance dependency and antisocial personality."  

Of further importance in this regard is the fact that the 
remainder of the medical evaluations and treatment sessions 
conducted during the current appeal prior to April 18, 2008 
do not support the Veteran's July 2005 report of auditory 
and visual hallucinations, paranoia, as well as suicidal and 
homicidal ideas and his assertion that he had attempted 
suicide and homicide "on many occasions."  In fact, numerous 
records of VA outpatient psychiatric treatment that the 
Veteran received in 2007 include the treating psychologist's 
conclusions that the Veteran exhibited no suicidal, 
homicidal, or psychotic behavior.  Additionally, at an 
October 2006 VA outpatient mental status evaluation, the 
Veteran denied having any significant issues with his 
current living environment; with his usual social, 
peer-group, and environmental setting; with his employment; 
or with his leisure and recreation activities.  

As this discussion illustrates, the Veteran has exhibited a 
depressed mood as well as a congruent and restricted affect.  
Significantly, however, the psychiatric evaluations 
conducted during the current appeal prior to April 18, 2008 
have not demonstrated circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation; and difficulty in establishing and maintaining 
effective work and social relationships.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Indeed, the psychiatric 
evaluations completed during the current appeal prior to 
April 18, 2008 have shown normal speech, shown alertness, 
orientation times four, intact concentration, intact recent 
and remote memory, normal thought processes (which were 
coherent, logical, relevant, and goal-directed), fair 
insight and judgment, good reasoning, and clear sensorium.  
Accordingly, the Board finds that the Veteran's psychiatric 
symptomatology does not more nearly approximate the criteria 
for a 50 percent rating for the service-connected PTSD at 
any time during the current appeal prior to April 18, 2008.  

		2.  Since April 18, 2008

Available medical records indicate that, during the current 
appeal and since April 18, 2008, the Veteran has undergone 
two VA psychiatric examinations-in April 2008 and January 
2009-by the same VA psychologist.  In addition, he continues 
to receive outpatient psychiatric treatment.  

Initially, the Board acknowledges that, upon consideration 
of the totality of the Veteran's psychiatric diagnoses 
[including polysubstance dependency, substance-induced mood 
disorder, and PTSD (on Axis I) and antisocial and borderline 
personality disorders (on Axis II)] at the April 2008 
examination, the examiner assigned a GAF score of 50.  This 
score is reflective of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
Richard, 9 Vet. App. at 267 (1996), citing DSM IV.  However, 
the examiner also explained that, in isolation, the 
Veteran's PTSD warrants a GAF score no lower than 55.  This 
number is illustrative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
co-workers).  Id.  

In any event, at the January 2009 VA examination, the 
examiner concluded that a GAF score of 50 was appropriate.  
In addition, the examiner opined that it is "as likely as 
not . . . [that the Veteran] is unemployable because of his 
post-traumatic stress disorder."  In support of this 
opinion, the examiner referenced the Veteran's admission 
that his mind wandered at work and that he had difficulty 
focusing on his job at hand because he spent too much time 
thinking about Vietnam.  While the examiner expressed "some 
healthy skepticism about the Veteran's overall condition and 
feels that [his] antisocial personality disorder and 
polysubstance dependence play a strong role in . . . [his] 
disability," the examiner gave the Veteran the benefit of 
the doubt in concluding that it was "as likely as not [that] 
this Veteran's post-traumatic stress disorder contributes 
enough to his disabling mental condition to qualify him for 
unemployability."  

Significantly, however, at the January 2009 VA examination, 
the examiner also concluded that the Veteran's "condition is 
the same as [it had been] when he was seen by this examiner 
[on] 04/18/2008."  Of further importance in this regard is 
the fact that the symptoms shown at both the April 2008 and 
January 2009 VA examinations are not supportive of a rating 
greater than the currently-assigned 50 percent evaluation 
since April 18, 2008.  

Specifically, at the April 2008 and January 2009 mental 
status evaluations, the Veteran complained of intermittent 
memory problems, mood swings, anxiety, panic attacks, 
depression, insomnia, appetite disturbance, crying spells, 
anhedonia, intrusive thoughts (approximately 2-3 times per 
week), nightmares (approximately 2-3 times per month), 
diminished social interest, detachment, persistent 
irritability, possible paranoia, mood swings, auditory 
hallucinations, and a history of suicidal and homicidal 
ideas.  Objective evaluation findings demonstrated some 
anger and irritability but also normal thought processes 
(which were logical, coherent, and relevant), adequate 
social skills, well understood speech, well-oriented times 
four, a spontaneous affect, good reasoning, good fund of 
general information, no psychomotor slowing or agitation, 
good verbal compression, and clear sensorium.  

As this discussion illustrates, the Veteran has exhibited 
some impaired impulse control (such as unprovoked 
irritability with periods of violence) and has had 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting).  Objective findings 
illustrated some anger and irritability.  Also, the recent 
VA examiner accorded the Veteran the benefit of the doubt 
and concluded that it was "as likely as not . . . [that his 
PTSD] contributes enough to his disabling mental condition 
to qualify him for unemployability."  

Significantly, however, none of the psychiatric evaluations 
conducted during the current appeal since April 18, 2008 
have demonstrated suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; neglect of personal appearance and 
hygiene; and inability to establish and maintain effective 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  
At both of the examinations conducted during this portion of 
the appeal period, he was well-dressed and well-groomed and 
exhibited normal speech.  Although he has described 
diminished social interest, detachment, and panic attacks, 
the examiner found that the Veteran "is able to engage in a 
normal range and variety of activities of daily living 
without interruption of his typical daily routine."  The 
Veteran reported that his leisure activities include playing 
pool and playing golf.  

In this regard, the Board acknowledges that the Veteran has 
reported having had suicidal or homicidal ideation and has 
asserted that once or twice he has had intentions to carry 
out those thoughts.  T. at 6.  Significantly, however, 
contemporaneous medical records do not support this 
testimony.  In fact, at the most recent VA PTSD examination, 
the Veteran specifically denied having any suicidal or 
homicidal ideas.  Consequently, and in light of this 
evidentiary posture, the Board finds that the Veteran's 
psychiatric symptomatology does not more nearly approximate 
the criteria for a 70 percent rating for the 
service-connected PTSD at any time during the current appeal 
since April 18, 2008.  

	C.  Additional Considerations

The Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for the 
service-connected residuals of shell fragment wounds to the 
upper extremity or the service-connected PTSD at any time 
during the current appeal.  That provision provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, a veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, as shown by evidence reflecting that the 
disability at issue causes marked interference with 
employment or has in the past or continues to require 
frequent periods of hospitalization, thereby rendering 
impractical the use of the regular schedular standards.  Id.  
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disorder are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology associated with the 
shell fragment wound residuals of his upper extremities and 
with his PTSD and provide for additional or more severe 
symptoms than currently shown by the evidence.  Thus, the 
Veteran's disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluations are, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, the Board concludes that referral 
for extraschedular consideration-for either of these 
service-connected disabilities-is not warranted.  

Lastly, the Board acknowledges that the examiner who 
conducted the April 2008 and January 2009 VA PTSD 
examinations expressed, at the later evaluation, "some 
healthy skepticism about the Veteran's overall condition and 
. . . [felt] that [his] antisocial personality disorder and 
polysubstance dependence play a strong role in . . . [his] 
disability."  In addition, the examiner gave the Veteran the 
benefit of the doubt in concluding that it was "as likely as 
not [that] this Veteran's post-traumatic stress disorder 
contributes enough to his disabling mental condition to 
qualify him for unemployability."  

The ratings assigned to the Veteran's service-connected 
residuals of shell fragment wounds of his upper extremities 
and his service-connected PTSD during the current appeal, 
however, are based on application of the schedule of ratings 
which takes into account the average impairment of earning 
capacity as determined by the clinical evidence of record.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Of 
particular significance to the Board in this matter is the 
fact that, in the February 2009 rating action, the RO denied 
the issue of entitlement to a total disability rating based 
on individual unemployability (TDIU).  The Veteran has not 
appealed that denial.  For these reasons, any further 
discussion of a TDIU claim is not necessary.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).


ORDER

A compensable rating of 10 percent for residuals of shell 
fragment wounds to the right upper extremity is granted, 
subject to the regulations governing the award of monetary 
benefits.  

A compensable rating for residuals of shell fragment wounds 
to the left upper extremity is denied.  

An initial increased rating for PTSD, evaluated as 
30 percent disabling prior to April 18, 2008 and as 
50 percent disabling since April 18, 2008, is denied.  


____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


